                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                    )
                                               )
                Plaintiff,                     )
                                               )
  v.                                           )      No.:    3:13-CR-74-TAV-CCS-3
                                               )
  CHAD HOUSTON MONEY,                          )
                                               )
                Defendant.                     )


                        MEMORANDUM OPINION AND ORDER

         This criminal case is before the Court on the defendant’s pro se motion requesting

  jail credit [Doc. 163]. In his motion, defendant asks the Court to grant him credits toward

  his sentence for the time he spent in custody between May 10, 2013, when he came in to

  custody for a violation of probation, and March 24, 2015, the date of his sentencing [Id.].

         Defendant’s request cannot be granted however, because “[t]his Court cannot grant

  or compute sentence credits under 18 U.S.C. § 3585(b).” United States v. Williams, 2008

  WL 3850212, at *1 (W.D. Tenn. Aug. 18, 2008). While the Court may make certain

  recommendations to the Bureau of Prisons, “the power to grant credit for time served lies

  solely with the Attorney General and the Bureau of Prisons.” United States v. Crozier, 259

  F.3d 503, 520 (6th Cir. 2001) (citing 18 U.S.C. § 3535(b); United States v. Wilson, 503

  U.S. 329, 333 (1992)); see also United States v. Brown, 417 F. App’x 488, 493 (6th Cir.

  2011) (“[A]warding credit for time served is the exclusive responsibility of the Bureau of

  Prisons.”).




Case 3:13-cr-00074-TAV-CCS Document 164 Filed 02/17/21 Page 1 of 2 PageID #: 860
        If the Bureau of Prisons declines to credit the defendant’s time served, the defendant

  may then raise his claims through the Bureau’s Administrative Remedy Program. Setser

  v. United States, 132 S. Ct. 1463, 1473 (citing 28 C.F.R. § 542.10, et seq.). After

  exhausting administrative remedies, the defendant may then petition for a writ of habeas

  corpus under 28 U.S.C. § 2241, a petition which must be filed in defendant’s district of

  confinement.

        Accordingly, defendant’s motion requesting jail credit [Doc. 163] is hereby

  DENIED.

        IT IS SO ORDERED.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                              2


Case 3:13-cr-00074-TAV-CCS Document 164 Filed 02/17/21 Page 2 of 2 PageID #: 861
